Citation Nr: 0723284	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-11 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae (PFB).

2.  Entitlement to a compensable evaluation for a 
postoperative perirectal abscess.

3.  Entitlement to a compensable evaluation for tinea cruris. 

4.  Entitlement to service connection for a digestive system 
disorder.

5.  Entitlement to service connection for depression 
secondary to the veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, July 2003 and September 
2003 rating decisions.

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is currently 
shown to be productive of skin irritation in the beard area, 
but there is no objective evidence of constant exudation or 
constant itching, extensive lesions, or marked disfigurement.

2.  The evidence fails to show that the veteran's 
pseudofolliculitis barbae affects either 5 percent of his 
entire body, or 5 percent of the exposed areas of his body.

3.  The evidence fails to show that the veteran uses 
intermittent systemic therapy to treat his pseudofolliculitis 
barbae.

4.  The veteran's tinea cruris is essentially asymptomatic; 
there is no recent medical evidence of constant exfoliation, 
constant exudation, and/or constant itching as a result of 
this condition.

5.  The evidence fails to show that the veteran's tinea 
cruris affects either 5 percent of his entire body, or 5 
percent of the exposed areas of his body.

6.  The evidence fails to show that the veteran uses 
intermittent systemic therapy to treat his tinea cruris.

7.  The veteran's perirectal abscess is currently shown to be 
productive of no more than slight impairment without leakage.

8.  There is no competent evidence linking any current 
digestive system disorder to service.  


CONCLUSIONS OF LAW

1.  Criteria for the assignment of a rating in excess of 10 
percent for pseudofolliculitis barbae have not been met. 38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Codes (DCs) 7806, 7814 (as in effect 
prior to and since August 30, 2002).

2.  Criteria for a compensable rating for a perirectal 
abscess have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7332 
(2006).

3.  Criteria for a compensable rating for tinea cruris have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.118 DCs 7806, 7813 (as in effect 
prior to and since August 30, 2002).

4.  Criteria for service connection for a digestive system 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

PFB

The veteran is currently assigned a 10 percent rating for his 
pseudofolliculitis barbae under 38 C.F.R. § 4.118, DC 7806.  
During the pendency of this appeal, the regulations for 
rating disabilities of the skin were revised effective August 
30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  The Board 
will consider all applicable versions of the rating criteria, 
but the new criteria may only be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000.  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), a 10 percent rating was assigned for 
pseudofolliculitis barbae when it caused exfoliation, 
exudation, or itching involved an exposed surface or 
extensive area.  A 30 percent rating required constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

The veteran testified before the Board that his 
pseudofolliculitis barbae never goes away, and prevents him 
from shaving.  He indicated that sometimes he gets big bumps 
that ooze and crust.

At a VA examination in February 1999, the veteran's face was 
free of acneform lesions, papules, or pustules.  While an 
examination of the upper neck in the bead area showed 
hyperpigmented papules, there were no pustules or 
inflammatory lesions.  The examiner found the veteran's 
pseudofolliculitis barbae to be mild.

At a VA examination in August 2002, the examiner indicated 
that the veteran had 1 to 2 mm follicular scars scattered in 
the beard area, although no active lesions were seen.  The 
examiner indicated that the pseudofolliculitis barbae was 
well controlled, and noted that the veteran was not using a 
razor at that time which prevented the condition from getting 
worse.  The examiner was unclear why the veteran was itching, 
but prescribed some hydrocortisone to help.

At a VA examination in February 2006, the examiner found the 
veteran's pseudofolliculitis barbae affected one percent of 
his exposed body area and one percent of his total body area.  
Additionally, there was no scarring or alopecia noted.  The 
examiner noted that the veteran had used a topical 
corticosteroid in the past, but had not used any prescribed 
medications for his pseudofolliculitis barbae since the 
1980s.

VA treatment records are generally silent for any treatment 
of the veteran's pseudofolliculitis barbae, with the 
exception of two records from early 2003 in which the veteran 
was prescribed a mild steroid to treat it.  

As such, the evidence fails to show constant exudation or 
itching, extensive lesions, or marked disfigurement.  While 
the veteran has itching after shaving, the condition improves 
once he stops shaving.  Furthermore, although the examination 
indicated that the veteran described bumps after shaving, the 
examiner noted that less than 1 percent of the veteran's 
exposed areas were affected, falling short of extensive 
lesions.

As such, a rating in excess of 10 percent is not available 
for pseudofolliculitis barbae under the old rating criteria.

Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), a 10 percent rating is assigned for 
pseudofolliculitis barbae when it affects at least 5 percent, 
but less than 20 percent, of the entire body, or when it 
affects at least 5 percent, but less than 20 percent, of 
exposed areas affected; while a 20 percent rating is also 
assigned if treatment of the pseudofolliculitis barbae 
requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than 6 weeks during the past 12-month 
period.  

Based on the 2006 examination, it is clear that the veteran 
fails to meet the criteria for a rating in excess of 10 
percent for his pseudofolliculitis barbae, as the condition 
affects less than 5 percent of the veteran's entire body, and 
less than 5 percent of the exposed areas of his body.  The 
evidence also fails to show that the veteran uses any 
intermittent systemic therapy to treat his pseudofolliculitis 
barbae.  While the veteran's treatment records indicate that 
the veteran may have been prescribed mild corticosteroids in 
2003, the veteran denied using any medications since the 
1980s.  
Accordingly, a rating in excess of 10 percent is not 
available for the veteran's pseudofolliculitis barbae under 
the new criteria.

The Board has also considered whether a rating is available 
for any potential scarring caused by the pseudofolliculitis 
barbae.  However, the examiner in February 2006 indicated 
that no scarring was present as a result of the 
pseudofolliculitis barbae. 

Accordingly, a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.

Tinea Cruris

The veteran testified before the Board that he has tinea 
cruris in his groin area that extends down the inner part of 
his thighs to within several inches of his knees.  He 
indicated that it itched a lot, and when he sweated, it 
burned.  The veteran also asserted that he was given 
medicated cream by VA to treat the rash.

The veteran is currently assigned a noncompensable rating for 
tinea cruris under 38 C.F.R. § 4.118, DC 7813.  As noted 
above, the regulations for rating disabilities of the skin 
were revised during the course of the veteran's appeal, and 
thus multiple versions of the rating criteria will be 
considered.

Under the criteria of former DC 7813 (as in effect prior to 
August 30, 2002), tinea cruris was be rated based on scars, 
disfigurement, etc. on the extent of constitutional symptoms, 
or physical impairment.

Under the criteria of the revised DC 7813, tinea cruris is 
rated as either scars or dermatitis depending on the 
predominant disability.

Dermatitis is rated under 38 C.F.R. § 7806.  Under the 
criteria of the revised DC 7806 (effective on and after 
August 30, 2002), dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas, with no more than topical therapy required during the 
past 12-month period, warrants a noncompensable rating.  A 10 
percent rating requires either that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than 6 weeks during the 
past 12-month period.  

Regardless of which set of criteria is applied, the medical 
evidence fails to show the criteria for a compensable 
evaluation for tinea cruris are met.  

At a VA examination in February 1999, the examiner found no 
signs or symptoms consistent with tinea cruris in the 
veteran's groin area. 

At a VA examination in February 2006, the veteran complained 
of itching, burning and soreness from the tinea cruris.  
However, the examiner found no evidence of tinea cruris, 
opining that while the veteran may have had the condition in 
the past, he did not have it currently.  The examiner 
attributed the veteran's inching to dry skin, or possibly to 
a fungal infection in the past.  The examiner also commented 
that the veteran did not use any prescribed medications, 
although he did use over the counter moisturizing lotion.  
The veteran did report using a medicated cream given to him 
by VA in the 1980s off and on over a 15 year period. 

The veteran was scheduled for another VA examination in 
August 2006, but he failed to report.

VA treatment records fail to show any treatment of the 
veteran's tinea cruris during the course of his appeal.

With regard to the old criteria, there is no indication that 
the veteran has significant scars or disfigurement as a 
result of the tinea cruris, as the examiner found no evidence 
of it on his examination of the veteran.  Additionally, while 
the veteran testified that his groin itched and burned, the 
evidence fails to show that the veteran is physically 
impaired by the tinea cruris or that it causes any 
constitutional symptoms.

With regard to the revised criteria, the evidence fails to 
show that at least 5 percent of either the veteran's entire 
body or exposed areas are affected, as the most recent 
examination found no evidence of tinea cruris.  While the 
veteran reported using a medicated cream off and on, there is 
no evidence to suggest that he is undergoing any intermittent 
systemic therapy to treat his skin condition, as the examiner 
noted that the veteran was using over the counter 
moisturizers. 

Accordingly, a compensable rating is not warranted for the 
veteran's skin condition under either the old or revised 
criteria for skin diseases.

The Board has also considered whether a rating is available 
for any potential scarring caused by the veteran's skin 
condition; however, there is no indication in the veteran's 
file to suggest that his skin condition has caused any 
scarring.

As such, the criteria for a compensable rating for the 
veteran's tinea cruris are not shown, and the veteran's claim 
is therefore denied. 


Perirectal Abscess

The veteran currently receives a noncompensable rating for 
his perirectal abscess under 38 C.F.R. § 4.114, DC 7332.  
Under this criteria, a noncompensable rating is assigned when 
impairment of the rectum or anus is healed or slight, without 
leakage.  A 10 percent rating is assigned for constant slight 
leakage or occasional moderate leakage

The veteran testified before the Board that his perirectal 
abscess itched and swelled a lot.  He indicated that it would 
go away for periods, but came back at least three times a 
month, and lasted for three to four days.  The veteran 
indicated that it would swell to roughly the size of a palm, 
but it did not ooze or bleed.  

The veteran underwent a VA examination in February 1999 at 
which the examiner found his rectum to be normal with no 
external lesions or fistulas noted. The examiner added that 
veteran had been asymptomatic since drainage of a perirectal 
abscess aside from some occasional periods of swelling and 
itching.

The veteran underwent another VA examination in April 2002 at 
which it was noted that the veteran's perirectal abscess had 
been lanced in 1976, but that the veteran had not had many 
problems since with recurrence of abscesses.  Upon 
examination of the veteran's perineal area, the examiner 
remarked that there was no evidence of recurrent abscesses, 
and the veteran had a well-healed scar from his previous 
surgery.  The veteran had normal tone and was guaiac negative 
with no rectal masses palpated on rectal examination, and the 
rest of the examination was unremarkable.  The examiner 
concluded that there was no evidence of any recurrence or 
sequela from the veteran's previous repair.

VA and private treatment record were reviewed, but they fail 
to discuss any treatment for his perirectal abscess.

The veteran was scheduled for an additional examination in 
August 2006, but he failed to report.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The evidence fails to show any current treatment for the 
veteran's condition, and he failed to appear at an 
examination which was intended to reveal any current 
symptoms.  As such, the veteran's claim must be rated based 
on the evidence of record, which fails to show any rectal 
leakage.  Therefore the criteria for a compensable rating 
have not been met, and the veteran's claim is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he has a digestive disorder which 
he believes began during service.  Specifically, he indicated 
that while in boot camp he got constipated and was given 
laxatives at sick call.  He indicated that he continued to be 
prescribed laxatives at each new station while in service.  
He believes that he has become reliant on laxatives; 
additionally, the veteran testified that he has thrown up and 
passed blood.  The veteran indicated that he was eventually 
diagnosed with a stomach ulcer, which he believes should be 
service connected (as noted in his substantive appeal).

Service medical records fail to show any complaints of either 
digestive problems or an ulcer, and the veteran's separation 
physical similarly failed to note any disabilities.

The veteran's treatment records confirm that he currently has 
constipation for which he uses laxatives.  For example, a 
treatment record from May 2006 notes that the veteran has 
chronic constipation which was improving.  However, the 
earliest evidence of any stomach/digestive issue appeared 
nearly 20 years after the veteran was discharged from 
service.  This was in a January 1995 record that reflected a 
diagnosis of gastritis.  Similarly, the earliest mention of 
constipation occurred in November 1998.  

The lack of treatment records showing relevant findings is 
particularly probative, as the veteran received on-going 
treatment throughout the 1980s for a number of health issues.  
Yet, despite seeking considerable treatment, examinations 
failed to reveal any problems relevant to this issue on 
appeal.    

While the veteran believes that his current constipation is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his constipation and his time in service, and 
any contentions of chronic gastrointestinal complaints since 
service are not credible in light of the fact that there was 
no mention of any digestive condition for roughly 20 years 
between his discharge from service and his initial diagnosis.

The veteran's file is likewise void of a medical opinion of 
record linking any constipation or digestive system disorder 
to service.

As such, the preponderance of evidence is against the 
veteran's claim, and it is therefore denied.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in November 2003, March 2004, March 2006, and May 2006.  
By these letters the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated in a 
supplemental statement of the case in October 2006, following 
provision of the required notice.

Numerous VA treatment records have been obtained, and the 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.

A compensable evaluation for a postoperative perirectal 
abscess is denied.

A compensable evaluation for tinea cruris is denied. 

Service connection for a digestive system disorder is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely NOD; so long as the issues being appealed 
are clear, the AOJ by law must then issue a SOC; finally, to 
convey jurisdiction to hear the case on the Board, the 
veteran must file a timely, substantive appeal.  38 C.F.R. §§ 
19.26, 20.200, 20.201, 20.302(a).  

In September 2003, the veteran filed a claim requesting 
service connection for depression secondary to his service-
connected disabilities, which the RO denied in a September 
2004 rating decision.  A month later, the veteran filed a 
statement regarding his depression and how it affected him.  

Because no special wording is required for a notice of 
disagreement (NOD), the veteran's statement in October 2004 
serves as a NOD for the September 2004 rating decision which 
denied service connection for depression.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  The NOD is still pending.  It is 
therefore proper to remand this claim because the veteran has 
not been provided a statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Therefore, this is remanded for the following action:

The RO should issue a statement of the 
case in accordance with applicable law 
and regulations regarding the claim for 
service connection for depression.  The 
veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


